DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The following is a section from the MPEP 2144.05 concerning the obviousness of ranges:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. (JP H02-250264 newly cited, a copy and machine translation of which are attached).
In regard to claims 1, 2 and 5, Masataka et al. teach a solid electrochemical element such as a microbattery (i.e. an all solid battery - see paragraph [0001] first page of translation) comprising a solid electrolyte represented by the general formula Li1+x Mx Zr 2-x O 3 P12  or Li1-y Ly Zr 2-y O 3 P12 where X is between 0.1 and 1.9, Y is between 0.1 and 0.9, L is V, Nb or Ta and M is a rare earth metal (see first page of translation and portion of original document below) such as specifically Li0.8Ta0.3Zr 1.7O 3P12 (see example 4 in Table 1, which has Ta substituted for Zr) which overlaps or is close enough to the claimed ranges for other substitute elements (in claims 3 and 4) in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 above).

    PNG
    media_image1.png
    367
    507
    media_image1.png
    Greyscale

.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. as applied to claim 1, and further in view of Fasching et al. (US Pub 2016/0164135 newly cited).
In regard to claims 3 and 4, Masataka et al. teach a solid electrolyte as applied above which substitutes a transition metal such as Ta for Zr but does not disclose Ni or Mn.  However, Fasching et al. teach a similar super ionic ceramic conductor for lithium ion batteries (see abstract) and the ability to interchangeably use Ni or Ta as a substitute element in the NASICON structure phosphates (see paragraph [0046]) because the metals both allow for high ionic conductivity in the ceramic. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include some amount of Ni as a substitute for Zr and Ta in the solid electrolyte of Masataka et al. as the transition metals are interchangeable.  The Examiner notes that y and/or z may be .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Masataka et al. as applied to claim 5 above and further in view of Brown (US Pub 2014/0134504 newly cited).
In regard to claim 6, Masataka et al. teach pressure molding and sintering the solid electrolyte (see second page of translation) and the electrodes (page 4 and 5 of translation) which is reasonably presumed to result in a high relative density for the components.  In any event, Brown teaches a similar all solid battery (see figure 1) including with a pair of electrodes 110, 130 with a similar solid electrolyte material 120 between (paragraph [0021]) and the desirability to perform molding and sintering to form layers which are fully (100%) dense because such results in components which are hermetic with high ionic conductivity (paragraph [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to have a high relative density for the battery components in the device of Masataka as such results in a battery cell with high ionic conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/490,940, claims 1-8 of copending Application No. 16/497,624 and claims 1-6 of copending Application No. 16/490,861.  The claims of the co-pending applications and the instant claims overlap in composition for the majority of the claims, and any differences in the compositions can be obviated in view of the prior art cited above which teach the ability to interchange some of the dopant metals.
 This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723